 Case 1:19-cr-00602-AMD Document 18 Filed 06/08/20 Page 1 of 2 PageID #: 112




ALAN S. ROSS (1950 - 2018)                                    2250 S.W. 3RD AVE. | 4TH FLOOR
ROBERT G. AMSEL                                                       MIAMI, FLORIDA 33129
                               WWW.CRIMLAWFIRM.COM
DAVID RABEN                                                             PHONE: 305-858-9550
JOSEPH E. NASCIMENTO                                                        FAX: 305-858-7491


                                    June 8, 2020
Via Email
Honorable Ann Donnelly
United States District Judge
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     United States of America v. Anand Kalepu 19-CR-602 (AMD)
        Joint Request for Continuance of June 15, 2020 Sentencing

Dear Judge Donnelly,

      The above-referenced matter is currently scheduled for sentencing on June 15,
2020 at 11:00 a.m.

       Based on the current situation with COVID-19, the fact that both defense
attorneys would have to travel from South Florida and the Defendant from Ohio, and
after discussing the case status with the Government, all parties jointly and
respectfully submit this letter request that the Court adjourn/continue the sentencing
hearing to a date in August 2020. This delay will pose no serious harm to the interests
of justice.

      We greatly appreciate Your Honor’s time and consideration in this matter, and
should the Court need any further information we remain available at the Court’s
convenience.

                                              Respectfully Submitted,



                                              Joe Nascimento, Esq.
                                              Attorney for Anand Kalepu
 Case 1:19-cr-00602-AMD Document 18 Filed 06/08/20 Page 2 of 2 PageID #: 113


                                                                               June 8, 2020
                                                                                 Page 2 of 2



Copied via email:
Miriam L. Glaser Dauermann
Criminal Division, Fraud Section
United States Department of Justice
271-A Cadman Plaza East
Brooklyn, NY 11201
Miriam.glaser@usdoj.gov


William R. Tunkey
Co-Counsel for Anand Kalepu
2250 S.W. 3rd Avenue, Suite 400
Miami, FL 33129
Bill@TunkeyLaw.com




                    ROSS | AMSEL | RABEN | NASCIMENTO
              2250 S.W. 3RD AVE | 4TH FLOOR | MIAMI, FL 33129 | 305-858-9550
